Citation Nr: 0930109	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-33 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a heart disability 
as secondary to diabetes.

3.  Entitlement to service connection for peripheral 
neuropathy as secondary to diabetes.  

4.  Entitlement to service connection for an eye condition 
(claimed as worsening eyesight) as secondary to diabetes.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2003, a statement 
of the case was issued in August 2005, and a substantive 
appeal was received in October 2005.  The Veteran testified 
at an RO hearing in March 2006.  Although he had requested a 
Board hearing, he withdrew that request in March 2008. 


FINDINGS OF FACT

1.  The Veteran has type 1 Diabetes mellitus. 

2.  The Veteran's type 1 Diabetes mellitus was not manifested 
during the Veteran's active duty service or for many years 
after service, nor is it otherwise related to service, to 
include as due to exposure to herbicide agents during 
service.

3.  There is no legal basis for granting service connection 
for a heart disability secondary to diabetes mellitus.  

4.  There is no legal basis for granting service connection 
for a peripheral neuropathy secondary to diabetes mellitus.    

5.  There is no legal basis for granting service connection 
for an eye disability secondary to diabetes mellitus.  

6.  The Veteran's service-connected disabilities do not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The Veteran's type 1 Diabetes mellitus was not incurred 
in or aggravated by the Veteran's active duty service, nor 
may it be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  There is no legal basis for service connection for a 
heart disability secondary to diabetes mellitus. 38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2008).

3.  There is no legal basis for service connection for 
peripheral neuropathy secondary to diabetes mellitus. 38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 
3.310 (2008).

4.  There is no legal basis for service connection for an eye 
disability secondary to diabetes mellitus. 38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2008).

5.  The criteria for entitlement to a total disability rating 
due to service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated April 2003

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in March 2003 and January 2005, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  A VHA medical opinion was 
also obtained to clarify a matter of medical complexity 
regarding the diagnosis of the Veteran's diabetes mellitus.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the appellant has not contended otherwise.  

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Applicable law also provides that a Veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116; See also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Regulations further provide, in pertinent part, that 
if a Veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Type II 
diabetes mellitus, and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

The Veteran's contention is that he has diabetes mellitus 
type 2 for which he should be presumptively entitled to 
service connection based on his service in Vietnam and his 
presumed exposure to Agent Orange.  

Medical records from Kaiser Permanente reflect that the 
Veteran was diagnosed with type 2 diabetes in August 1998; 
however, VA medical records reflect a diagnosis of type 1 
diabetes.  

In an RO email exchange dated August 2002, one of the authors 
summarized findings that were addressed in a training 
session.  Dr. M. stated that "In one study, 16% of what were 
thought to be type 2 diabetics did not have insulin 
resistance.  These are often called Type 1.5 or Type 2-s (for 
insulin sensitive) or Type 2-d (for insulin deficient).  This 
type, which shares characteristics of both types, usually 
occurs in adults who are lean or have normal weight and whose 
insulin production is deficient.  Remember that we must 
resolve doubt in favor of the Veteran when the evidence is in 
equipoise, so if there is a balance of evidence supporting 
type 1 and type 2, or the type is questionable or 
indeterminate in the opinion of clinicians, we should resolve 
that doubt in favor of the Veteran and consider it to be type 
2."  

In addressing the discrepancy, Dr. D.L.E., noted (in July 
2003) that "Initial diagnosis was always DM type 2.  
Somewhere along the line pt was labeled as type 1 for which 
he meet only the criteria of insulin dependence.  Age of 
onset and initial response to oral medications are more 
[consistent with] type 2."  He went on to note that the 
Veteran never had an episode of keto-acidosis.  He also noted 
that in regards to Agent Orange exposure, "Certainly this 
patient's rapid deterioration to relatively difficult to 
control DM are [consistent with] toxin exposure."  

The Veteran underwent a VA examination in March 2003.  The 
examiner noted that the Veteran was first diagnosed five 
years ago when he was tested by a friend.  His blood sugar 
was found to be off the scale.  Since then, he has been 
hospitalized several times with ketoacidosis.  The examiner 
stated that the Veteran is currently on insulin, so he most 
likely has diabetes mellitus 1.  She noted that he checks his 
blood sugar several times per day and they are all over the 
scale, with no consistent number.  He injects himself with 
insulin four times per day.  Upon examination, he appeared 
older than his stated age; his blood pressure was 160/83; his 
pulse was 94; his weight was 145 pounds; and he was 5'8".  
Fundoscopic exam showed no evidence of hemorrhages.  He had 
no carotid bruits.  His heart rate and rhythm were regular, 
without murmurs, rubs, or gallops.  His chest was clear to 
auscultation and percussion.  His feet were cool bilaterally.  
He had palpable radial, brachial, posterior tibial, and 
dorsalis pedis pulses.  Sensation was intact to microfilament 
in all but his great right toe.  The examiner diagnosed him 
with diabetes type 1 with several episodes of ketoacidosis; 
no retinopathy; no neuropathy.  Peripheral neuropathy to be 
ruled out.  No erectile dysfunction.  

In an addendum, the March 2003 examiner stated that diabetic 
ketoacidosis rarely, if ever occurs in type 2 diabetes.  She 
also stated that he had a glutamic acid decarboxylase (GAD). 
She stated that GAD antibodies are not found in type 2 
diabetes patients.  

The Veteran underwent another VA examination in January 2005.  
The examiner stated that "[the Veteran's] positive glutamic 
acid decarboxylase antibody, his history and body habitus, 
including history of diabetic ketoacidosis, poor response to 
oral diabetic agents, and his need for insulin, as well as 
ketoacidosis, this is most consistent with a diagnosis of 
type I diabetes mellitus, and not type II diabetes 
mellitus."  

The Veteran was examined by Dr. R.F.K. in March 2005.  He 
stated that the Veteran's "clinical presentation is entirely 
suggestive of type I diabetes mellitus (nl BMI; ketosis-
prone; resistant to oral hypoglycemic agents & insulin-
requiring; GAD Ab positivity).  However, the delayed time of 
onset is certainly unusual, especially in a man with no prior 
alcohol exposure.  The timing seems more consistent with a 
toxin exposure that reduced or eliminated his endogenous 
pancreatic insulin production...rather than an immune-mediated 
process that generally results in diabetes in adolescents.  
Consequently I, like the patient himself, am quite suspicious 
that exposure to Agent Orange may have contributed to this 
unusual presentation of diabetes mellitus."  

In order to clarify the diagnosis of the Veteran's diabetes, 
especially in light of the discussion of a type 1.5 diabetes 
by Dr. M., the Board requested a VHA medical opinion.  The 
claims file was sent to Dr. A.J., Chief, Endocrine section.  
In April 2009, he rendered an opinion in which he stated that 
"To a reasonable degree of medical certainty the Veteran's 
diabetes is most accurately described as type 1.  This 
conclusion is supported by a) the Veteran's lean body 
habitus, b) recurrent episodes of diabetic ketoacidosis, and 
c) the presence of markedly positive GAD antibodies."  He 
acknowledged that type 1 diabetes is more common in children 
and young adults; however, "a subset of patients do undergo 
autoimmune destruction of their pancreatic beta-cells later 
in life."  He further noted that patients with type 2 
diabetes "very rarely" experience diabetic ketoacidosis.  
These very rare occasions occur in the setting of a severe 
physical stress, such as bacterial sepsis.  Dr. A.J. found 
that "the records do not suggest the presence of a severe, 
concomitant illness during the episodes of diabetic 
ketoacidosis."  

Dr. A.J. also commented on the term "type 1.5 diabetes."  
He noted that it is an "imprecise term" used to describe 
adult diabetics who have phenotype elements of both type 1 
and type 2 diabetes.  He noted that the term is not included 
in the American Diabetes Association's classification of 
diabetes etiologies and subtypes. However, recent research 
papers have used the term to refer to adults with positive 
immune markers against the beta-cells of the pancreas who 
progress to requiring insulin more slowly than children with 
type 1 diabetes.  He stated that "This is also termed 
'latent autoimmune diabetes of adults.'  This is an adult 
variant of type 1 diabetes rather than type 2 diabetes."

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

The Board notes that the preponderance of the evidence weighs 
in favor of a type 1 diagnosis.  This was the opinion of the 
March 2003 VA examiner, the January 2005 VA examiner, Dr. 
R.F.K., and Dr. A.J.  The diagnoses of type 2 diabetes 
appears only in outpatient treatment reports (from Kaiser 
Permanente and the VA (Dr.  D.L.E.)).    

The Board notes that the March 2003 VA examiner, the January 
2005 VA examiner, Dr. R.F.K., and Dr. A.J. all had full 
access to the claims file, and they examined it in 
conjunction with their examinations and/or in conjunction 
with the rendering of their opinions.  There is no indication 
that Dr. D.L.E. or they physicians at Kaiser Permanente had 
access to the file.  The lack of access to the claims file 
would not be so relevant if Dr. D.L.E. or the Kaiser 
Permanente physicians had provided rationales for their 
opinions that took the full history of the Veteran into 
account.  For instance, Dr. D.L.E.'s belief that the Veteran 
had type 2 diabetes was based in part on the assumption that 
the Veteran only met one criterion for type 1 diabetes 
(insulin dependence).  He stated that "the Veteran never had 
an episode of keto-acidosis."  However, the records reflect 
that the Veteran was hospitalized several times (June 2001, 
December 2001, and February 2002) for diabetic ketoacidosis 
(a symptom very rarely seen in type 2diabetics).  As such, 
Dr. D.L.E.'s conclusion was based on a false premise.  In 
regards to the Kaiser Permanente diagnosis of diabetes type 
2, there is no rationale given as to why the Veteran was 
diagnosed with type 2 instead of type 1.  To the contrary, 
type 1 diabetes is not discussed at all, nor are subsequent 
diagnoses of diabetic ketoacidosis.  

On the other hand, the March 2003 VA examiner, the January 
2005 VA examiner, Dr. R.F.K., and Dr. A.J. all thoroughly 
discussed the Veteran's symptoms, as well as which symptoms 
suggested a diagnosis of diabetes mellitus type 1, opposed to 
type 2.  Ultimately, all four doctors noted that the only 
symptom suggesting type 2 diabetes was the late onset of the 
disability.  By contrast, several other symptoms, such as 
lean body habitus, recurrent episodes of diabetic 
ketoacidosis, and the presence of markedly positive GAD 
antibodies all strongly pointed to a diagnosis of diabetes 
mellitus type 1.  Furthermore, Dr. A.J. explained that the 
term "type 1.5 diabetes," (sometimes used to describe 
patients with symptoms of both type 1 and type 2) is an 
"imprecise term" not included in the American Diabetes 
Association's classification of diabetes etiologies and 
subtypes.  Nonetheless, the term is used in research papers 
to describe an adult variant of type 1 diabetes rather than 
type 2 diabetes.  

The Board finds that the opinions of the March 2003 VA 
examiner, the January 2005 VA examiner, Dr. R.F.K., and Dr. 
A.J. have been based on a thorough review of the evidence in 
the claims file.  Moreover, the opinions have been supported 
by well reasoned rationales that incorporate much of the 
information in the claims file.  On the other hand, the 
Kaiser Permanente diagnosis of diabetes mellitus type 2 has 
not been supported by sufficient rationale.  To the contrary, 
it does not appear that a diagnosis of diabetes mellitus type 
1 was even considered.  The opinion of Dr. D.L.E. is also 
flawed in that his conclusion is (at least partially) based 
on a premise directly contradicted by the evidence in the 
claims file (specifically, the presence of episodes of 
diabetic ketoacidosis).  

As such, the Board finds that the opinions of the March 2003 
VA examiner, the January 2005 VA examiner, Dr. R.F.K., and 
Dr. A.J. are worthy of greater probative value, and allow the 
Board to determine that the Veteran's disability is properly 
diagnosed as diabetes mellitus type 1.  

The Board notes that diabetes mellitus type 1 is not subject 
to presumptive service connection.  The Board recognizes the 
March 2005 treatment report of Dr. R.F.K. in which he stated 
that the "timing [of the diagnosis] seems more consistent 
with a toxin exposure that reduced or eliminated his 
endogenous pancreatic insulin production...rather than an 
immune-mediated process that generally results in diabetes in 
adolescents.  Consequently I, like the patient himself, am 
quite suspicious that exposure to Agent Orange may have 
contributed to this unusual presentation of diabetes 
mellitus."  The Board notes that this does not qualify as a 
nexus opinion in that Dr. R.F.K. does not state that it is as 
likely as not that the Veteran's diabetes was caused or 
aggravated by exposure to Agent Orange.  To the contrary, he 
merely states that he was "suspicious that exposure to Agent 
Orange may have contributed to this unusual presentation of 
diabetes mellitus."  [Emphasis added].    

The Board notes that a mere possibility of an etiological 
relationship between the Veteran's disability and service is 
analogous to the term "may or may not" and is hence too 
speculative to form a basis upon which service connection may 
be established.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (a letter from a physician indicating that 
Veteran's death "may or may not" have been averted if medical 
personnel could have effectively intubated the Veteran was 
held to be speculative); Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (the Court found evidence favorable to the 
Veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a physician's statement that the Veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
Veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
Veteran's death was too speculative to be new and material 
evidence).  

Moreover, the Board notes that the Agent Orange Act of 1991 
(in part) directed the Secretary of VA to enter into an 
agreement with the National Academy of Sciences (NAS) to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in support of 
military operations in the Republic of Vietnam during the 
Vietnam Era and each disease suspected to be associated with 
such exposure.

Pursuant to this legislation, the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 
442-49 (1996).  The Secretary has clarified that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for the following conditions: 
Hepatobiliary cancers, nasopharyngeal cancer, bone and joint 
cancer, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia (other than CLL), abnormal sperm parameters 
and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders 
(other than certain respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors (esophagus, stomach, pancreas, colon, rectum), 
brain tumors, light chain-associated (AL) amyloidosis, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 72 Fed. Reg. 32,395 (June 12, 
2007).  [Emphasis added].  

Finally, the Board acknowledges the April 2007 correspondence 
from Dr. D.M. (the Veteran's primary physician) in which he 
states that "In [Dr. R.F.K.'s] opinion, [the Veteran] has 
diabetes mellitus secondary to toxin exposure (Agent Orange) 
that reduced or eliminated his endogenous pancreatic insulin 
production similar to the chemical agent streoptozosin."  
The Board notes that the statement is irrelevant in that it 
is merely a rewording of the speculative statement (by Dr. 
R.F.K.) that has already been discussed (see above).  
Additionally, the rewording is not entirely accurate in that 
Dr. R.F.K. never made such a definite opinion.  As noted 
above, he merely noted the possibility that that Agent Orange 
exposure "may have contributed" to diabetes.  

The Board finds that without any evidence of the disability 
in service, and without a nexus opinion that links the 
current disability to Agent Orange exposure, the 
preponderance of the evidence weighs against the claim.  As 
the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
for service connection for diabetes mellitus must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Heart disability, peripheral neuropathy, an eye disability 
The Board notes that the remaining three claims for service 
connection (for a heart disability, peripheral neuropathy, 
and an eye disability) were all based on being secondarily 
service connected to the Veteran's diabetes mellitus.  

Service treatment records do not include any findings 
attributed to a heart disability, peripheral neuropathy, or 
an eye disability.  There is no basis for service connection 
for these disabilities on a direct basis, and the Veteran 
does not contend otherwise. The Veteran's contention is that 
these disabilities are causally related to his diabetes 
mellitus.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

However, for reasons discussed earlier in this decision, 
service connection for diabetes mellitus is not warranted. 
Accordingly, even if the Veteran's heart disability, 
peripheral neuropathy, an eye disability were caused by or 
aggravated by diabetes mellitus, there is no legal basis for 
secondary service connection.

TDIU
In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the Veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for Veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.  
A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  

The Veteran is service connected for post traumatic stress 
disorder (PTSD) evaluated as 50 percent disabling, and for a 
superficial laceration from a shell fragment wound, lower 
left leg and foot, evaluated as 0 percent disabling.  His 
combined rating is therefore 50 percent.  See 38 C.F.R. § 
4.25.  Thus, the Veteran does not meet the schedular 
requirements for a total disability rating based on 
individual unemployability due to service-connected 
disabilities under 38 C.F.R. 
§ 4.16(a).

However, the Board must still determine whether the Veteran's 
service-connected disabilities result in impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of 
service-connected disabilities.  

Following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
TDIU.  The evidence does not demonstrate that the Veteran is 
unable to secure or follow a substantially gainful occupation 
solely by reason of his service-connected disabilities; nor 
does it seem the Veteran has made any such contention.  The 
basis for the Veteran's TDIU claim seems to be that he is 
unable to obtain and retain substantially gainful employment 
due to his service connected disabilities and his diabetes 
and diabetes-related disabilities (which are not service 
connected).  

The Board notes the Veteran's June 2003 correspondence in 
which he states that "My doctor told me a year and a half 
ago that he does not want me to work because of all my 
physical problems (see attachments)."  He then went on to 
explain how the extreme highs and lows of being a diabetic 
can be very dangerous; and that he has been hospitalized 
(including extended stays).  He also argued that he has 
numbness in his fingers and toes; that he cannot adjust to 
high heat or cold; and that he gets sick easily with any 
physical labor.  He submitted a treatment report from Dr. 
W.T.P. dated February 2003.  Dr. W.T.P. stated that the 
Veteran has difficulty managing his diabetes type 1, CAD, and 
sciatica symptoms.  He stated that the Veteran takes pride in 
his work ethic and has a difficult time controlling his 
frustration and anger because he has difficulty performing 
simple tasks due to his poorly controlled diabetes.  He 
concluded that "As a result of his back pain, diabetes, poor 
coping skills, irritability due to PTSD, and angry outbursts, 
he is no longer able to perform the physical labor jobs he 
previously worked on...He has difficulty concentrating, has to 
leave notes for himself to remember things, and with is back 
pain is not appropriate for retraining to more sedentary 
pursuits."  He opined that the Veteran is totally disabled 
from working; that his conditions are more likely to worsen 
than get better; and that the Veteran is permanently 
disabled.   

After reviewing the totality of the evidence, the Board is 
compelled to find that the Veteran's service-connected 
disabilities alone do not render him unable to obtain and 
retain substantially gainful employment, nor is the evidence 
in a state of equipoise on that question.  Although the PTSD 
and residual of the shell fragment wound arguably impact his 
employability, if all symptomatology due to nonservice-
connected disorders is disregarded and only the 
symptomatology due to PTSD and the shell fragment wound is 
considered, the Board does not view the Veteran as 
unemployable.  As such, the Veteran's claim for a TDIU is 
denied.


ORDER

The appeal is denied as to all issues.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


